Name: Commission Regulation (EEC) No 2912/89 of 28 September 1989 amending Regulation (EEC) No 1876/89 as regards the fixing of the coefficients required for the application of monetary compensatory amounts in respect of certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 89 Official Journal of the European Communities No L 280/23 COMMISSION REGULATION (EEC) No 2912/89 of 28 September 1989 amending Regulation (EEC) No 1876/89 as regards the fixing of the coefficients required for the application of monetary compensatory amounts in respect of certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 are fixed by Commission Regulation (EEC) No 1876/89 of 28 June 1989 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (3), as last amended by Regulation (EEC) No 2826/89 (4) ; Whereas sales under Regulation (EEC) No 1282/72 of the Commission of 21 June 1972 on the sale of butter at a reduced price to the army and similar forces ^ have been suspended by Commission Regulation (EEC) No 342/89 (6) ; whereas, therefore, references to the said Regulation should be deleted ; Whereas the selling price applied under Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Q, as last amended by Regulation (EEC) No 2690/89 (8), has recently been increased ; whereas the coefficients applicable in respect of the products concerned should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is amended as follows : 1 . In the table in part 5 of Annex I, the lines covered by CN code 0405 are replaced by the following : (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 188 , 1 . 7. 1989, p. 1 . (4) OJ No L 275, 25. 9. 1989, p. 1 . 0 OJ No L 142, 22. 6. 1972, p. 14. ( «) OJ No L 39, 11 . 2. 1989, p. 19 . 0 OJ No L 298, 12. 11 . 1985, p . 9. (8 OJ No L 261 , 7. 9 . 1989, p. 6. No L 280/24 Official Journal of the European Communities 29 . 9 . 89 I IIII|| Positive Negative CN code , Table Additionalcode Notes Germany Nether ­lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ \ Il DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc '0405 04-7 7118 I 1 103,47 5,407 4 797,3 04-7 7119   1 131,06 5,543     4 917,2  l 04-7 7134    1 146,19 5,613     4 980,0  l 04-7 7138 l   1 174,84 5,754     5 104,5  04-7 7139 I   1 442,82 7,055     6 258,6  04-7 7154 l   1 478,89 7,231     6 415,1  04-7 7189 l   2 373,06 10,837     9 613,8  04-7 7193 l   2 432,39 11,108     9 854,2  04-7 7194 \   b x coef        04-7 7197 \ b x coef b x coef  b x coef b x coef b x coef b x coef b x coef b x coef b x coef 04-7 7198 I   b x coef        04-7 7199 \ b x coef b x coef  b x coef b x coef b x coef b x coef b x coef b x coef b x coef 04-7 7214 \   b x coef        04-7 7218 I b x coef b x coef  b x coef b x coef b x coef b x coef b x coef b x coef b x coef 04-7 7225 \ b b b b b b b b b b' 2. In the appendix to Annex I (additional codes), Table 04-7 is replaced by the following : TABLE 04-7 CN code Description Additional code 0405 7194 7197 7198 7199 7214 7218 7225 Of a fat content, by weight, less than 80 % (for these products the MCA applicable is the amount indicated per % milkfat (see b) multiplied by the percentage milkfat content per 100 kg product and affected by the following coefficient) :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 :    In Spain (coefficient 0,465)    In another Member State (coefficient 0,499) (EEC) No 570/88 :    Formula A, C or D products :     In Spain (coefficient 0,483)     In another Member State (coefficient 0,518)    Formula B products :     In Spain (coefficient 0,608)     In another Member State (coefficient 0,651 )  Other Of a fat content, by weight, 80 % or more, but less than 82 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 ! ! (EEC) No 570/88 :    Formula A, C or D produtcs    Formula B products  Other Of a fat content, by weight, 82 % or more, but not exceeding 85 % :  In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 (EEC) No 570/88 :    Formula A, C, or D products    Formula B products ;  Other 7118 7134 7139 7189 7119 7138 7154 7193 29 . 9 . 89 Official Journal of the European Communities No L 280/25 CN code Description Additionalcode  Of a fat content, by weight, exceeding 85 % (for these products the MCA applicable is the amount indicated per % milkfat (see b) multiplied by the percentage milkfat content per 100 kg product and affected by the following coefficient) :   In the case the product is subject to the measures provided for in Regulations : (EEC) No 3143/85 : .     In Spain (coefficient 0,465)     In another Member State (coefficient 0,499) (EEC) No 570/88 :     Formula A, C or D products :      In Spain (coefficient 0,483)      In another Member State (coefficient 0,518)     Formula B products :      In Spain (coefficient 0,608) In another Member State (coefficient 0,651 ) !   Other 7194 7197 7198 7199 7214 7218 7225' Article 2 This Regulation shall enter into force on the Monday following its publication in the Offi ­ cial Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1989. For the Commission Ray MAC SHARRY Member of the Commission